Docket Nos. 108335, 108350 cons.


                              IN THE
                      SUPREME COURT
                                 OF
                THE STATE OF ILLINOIS




THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
ALBERT BEAUCHAMP, Appellee.–THE PEOPLE OF THE
STATE OF ILLINOIS, Appellant, v. MICHAEL JONES, Appellee
                 and Cross-Appellant.

                  Opinion filed February 3, 2011.



   JUSTICE THEIS delivered the judgment of the court, with
opinion.
   Chief Justice Kilbride and Justices Thomas, Garman, and Karmeier
concurred in the judgment and opinion.
   Justice Burke dissented, with opinion, joined by Justice Freeman.



                             OPINION

    Following a joint bench trial in the circuit court of Cook County,
defendants Albert Beauchamp and Michael Jones were found guilty of
burglary (720 ILCS 5/19–1(a) (West 2006)). In separate appeals, the
appellate court modified the trial court’s judgments to reflect
convictions for theft and remanded to the trial court for resentencing.
Beauchamp, 389 Ill. App. 3d 11; Jones, No. 1–07–2248 (unpublished
order under Supreme Court Rule 23).
    For the reasons set forth below, we reverse the appellate court’s
judgment in both cases and reinstate defendants’ convictions and
sentences for burglary.

                             BACKGROUND
     Defendants were charged by indictment with burglary in that they,
without authority, knowingly entered a motor vehicle with the intent
to commit a theft therein. See 720 ILCS 5/19–1(a) (West 2006). At
their joint bench trial, the State first called Pamela Little. Little
testified that on January 29, 2007, at approximately 9:20 a.m., she
parked her vehicle–a 2004 Chevy Trailblazer–in the Metra parking lot
located at 104th and Throop Streets in Chicago. She noticed that a
white car had entered the Metra lot behind her. After parking her
vehicle, Little headed to the pay box to deposit the parking fee, but
returned to her car shortly thereafter to check on it. Little testified that
when she hit the button on the vehicle remote, she expected to see the
lights flash and to hear a beep, but nothing happened. Little saw an
African-American man standing two feet from her vehicle by the rear
view mirror on the driver’s side. Little ran across the street to the fire
department and told a police officer that someone was trying to steal
her car. Little testified that when she later returned to her vehicle, she
saw that the lock on the rear hatchback, which was undamaged when
she parked the car that morning, had been “punched out.” Little also
noticed that the hatchback window, which was closed and operating
properly when she parked the vehicle, was missing. She later observed
the window in the back of the white car that had followed her into the
parking lot. On cross-examination, Little testified that the hatchback
window opens “by itself” when the “little button on the back” of the
vehicle is pressed, and that a hydraulic arm on either side lifts up the
window. When asked whether “the only way [the window] opens is
it comes out away from the truck,” Little responded “yes.”
     The State next called Officer Freddy Frazier III. Officer Frazier
testified that he was working the day shift on January 29, 2007, as a
one-person unit in a marked squad car. After receiving a call from
dispatch at 9:28 a.m., Officer Frazier proceeded to the Metra parking
lot, where he noticed the amber signal lights flashing on a gray or
silver “Chevy Blazer, SUV type vehicle.” When asked whether he
noticed anything else near the vehicle at that time, Officer Frazier
answered: “There was a white car with two men [that] just got into
the vehicle and the driver trying to start the car.” The white car was

                                    -2-
adjacent to the SUV. Officer Frazier pulled his squad car up to the
white vehicle, blocking the driver’s side, and exited his squad car.
Officer Frazier described the white car as a “Buick Regal, small
compact vehicle, just two doors,” and testified that defendant
Beauchamp was in the driver’s seat, and defendant Jones was in the
passenger seat. Officer Frazier noticed a window, approximately 4 feet
by 3 to 3½ feet, in the backseat of the white car. Other officers arrived
on the scene, and after defendants were secured, Officer Frazier
observed that the window in the rear door of the SUV was missing,
one hydraulic arm was on the ground, the other arm was dangling
from the vehicle, and the rear door lock was “punched.” Officer
Frazier spoke with Little, who identified the window in the white car
as coming from her vehicle.
    The parties stipulated that the SUV was owned by Little’s
husband, who had not given anyone permission to remove the rear
window. The State rested.
    Both defendants moved for a directed finding of not guilty,
arguing that the State had failed to prove an essential element of the
offense of burglary: an “entry” into the vehicle. Defendants argued
that the window was completely outside of the vehicle “because all
you had to do was press that lever and the window came up and out.”
The State argued, however, that the window could not be removed
“without somehow reaching into the vehicle. The window does not
just pop off.” The trial court denied defendants’ motions, stating in
relevant part:
        “[I]n order to remove a window from a vehicle for purposes
        of the burglary statute, you enter the vehicle since the window
        has both an inside and an outside and you are removing
        something that has both an inside and an outside on a vehicle.”
The trial court also concluded that the evidence showed that the
hydraulic arms that opened the window were on the inside, and that
punching out the rear lock constituted an entry, regardless of how the
window was removed.
    Defendant Jones further argued for a directed finding of not guilty,
maintaining that the State had failed to prove that he was a participant
and not merely a passenger in the car. The trial court found the
evidence sufficient to withstand Jones’ motion for a directed finding


                                  -3-
on this issue.
     Defendants called no witnesses, and after closing argument, the
trial court found both defendants guilty of burglary. The trial court
denied defendants’ posttrial motions for a new trial, and sentenced
defendant Beauchamp to three years’ imprisonment and defendant
Jones to six years’ imprisonment as a Class X offender. Both
defendants appealed.
     In Beauchamp’s case, the appellate court held, over a dissent, that
the State had not proven an entry into the vehicle. Beauchamp, 389
Ill. App. 3d at 15-18. According to the appellate court majority, the
State failed to present direct or circumstantial evidence that defendant
Beauchamp “broke the plane” enclosing the protected space of the
vehicle. Beauchamp, 389 Ill. App. 3d at 17. The appellate court
disagreed with the trial court that the evidence established that the
hydraulic arms were attached to the interior of the vehicle, and
rejected the notion that punching the door lock constituted an entry
into the vehicle. Beauchamp, 389 Ill. App. 3d at 15-16. Rather than
an outright reversal, the appellate court modified the judgment to
reflect a conviction of theft and remanded the matter to the circuit
court for resentencing. Beauchamp, 389 Ill. App. 3d at 19. The
dissenting justice would have affirmed the trial court, stating that
defendants must have gained “at least minimal access to the protected
interior, or the close, of the vehicle.” Beauchamp, 389 Ill. App. 3d at
20 (Garcia, J., dissenting).
     The same panel of the appellate court that reviewed Beauchamp’s
appeal reviewed Jones’ appeal. The appellate court held that the
evidence was sufficient to establish Jones’ guilt through active
participation or through accountability for Beauchamp’s actions, and
modified the judgment to reflect a conviction of theft and remanded
to the circuit court for resentencing. Jones, No. 1–07–2248
(unpublished order under Supreme Court Rule 23). Justice Garcia
agreed that the evidence was sufficient to find Jones guilty as an active
participant, but would have affirmed his burglary conviction. Jones,
No. 1–07–2248 (unpublished order under Supreme Court Rule 23)
(Garcia, J., concurring in part and dissenting in part).
     We allowed the State’s petitions for leave to appeal (Ill. S. Ct. R.
315 (eff. Feb. 26, 2010)) and consolidated the cases for review.


                                  -4-
                                ANALYSIS
                                     I
     We consider first the State’s argument that the evidence adduced
at trial sufficiently established an entry into the vehicle.
     When considering the sufficiency of the evidence, “our function is
not to retry the defendant.” People v. Sutherland, 223 Ill. 2d 187, 242
(2006). Rather, we must determine “ ‘whether, after viewing the
evidence in the light most favorable to the prosecution, any rational
trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.’ ” (Emphasis in original.) People v.
Collins, 106 Ill. 2d 237, 261 (1985) (quoting Jackson v. Virginia, 443
U.S. 307, 319 (1979)); see also People v. Wheeler, 226 Ill. 2d 92, 114
(2007). This means that we “must allow all reasonable inferences from
the record in favor of the prosecution.” People v. Cunningham, 212
Ill. 2d 274, 280 (2004). As a reviewing court, “[w]e will not reverse
a conviction unless the evidence is so improbable, unsatisfactory, or
inconclusive that it creates a reasonable doubt of defendant’s guilt.”
People v. Collins, 214 Ill. 2d 206, 217 (2005).
     Under the statute, a person commits burglary when without
authority he knowingly enters a motor vehicle, or any part thereof,
with intent to commit therein a felony or theft. 720 ILCS 5/19–1(a)
(West 2006). The purpose of the burglary statute is “to protect the
security and integrity of certain specified enclosures, including motor
vehicles.” People v. Steppan, 105 Ill. 2d 310, 317 (1985). A burglary
is complete upon entering with the requisite intent, irrespective of
whether the intended felony or theft is accomplished. People v. Clark,
30 Ill. 2d 216, 219 (1964); People v. Poe, 385 Ill. App. 3d 763, 766
(2008); People v. Palmer, 83 Ill. App. 3d 732, 734 (1980).
     An entry for purposes of the statute does not require intrusion by
a person’s entire body; an intrusion by part of the body into the
protected enclosure is sufficient (Palmer, 83 Ill. App. 3d at 736), even
if the intrusion is slight (People v. Roldan, 100 Ill. App. 2d 81, 85
(1968)). In other words, an entry may be accomplished simply by
“breaking the close,” i.e., crossing the planes that enclose the
protected space. People v. Parham, 377 Ill. App. 3d 721, 730 (2007).
Thus, courts have found an entry for purposes of the burglary statute
where the defendant reached into the open bed of a pickup truck


                                  -5-
(People v. Frey, 126 Ill. App. 3d 484, 486-87 (1984)), the engine
compartment of a vehicle (People v. Dail, 139 Ill. App. 3d 941, 943
(1985)), and a tool box mounted to the back of a truck (Parham, 377
Ill. App. 3d at 730). An entry also may be accomplished by breaking
the close with an instrument, rather than the defendant’s person, but
only if done with the intention of using the instrument to commit the
intended felony or theft. Palmer, 83 Ill. App. 3d at 736; see also 3 W.
LaFave, Substantive Criminal Law §21.1(b), at 210 (2d ed. 2003).
     With these principles in mind, and viewing the evidence in the light
most favorable to the State (Collins, 106 Ill. 2d at 261), we conclude
that an entry into the vehicle was proved. Although the State
presented no direct evidence that defendants broke the close of the
vehicle, a burglary conviction may be sustained on circumstantial
evidence. People v. Richardson, 104 Ill. 2d 8, 13 (1984) (citing
People v. Palmer, 31 Ill. 2d 58, 66 (1964)). Little’s testimony
established that the rear window of her vehicle, which was operating
properly, was closed when she parked the vehicle in the Metra parking
lot, and that two hydraulic arms lift the rear window outward when a
button on the rear door is pressed. Little’s testimony also established
that prior to being punched out, the lock on the rear door was
undamaged. Officer Frazier’s testimony established that after removal
of the window, which he estimated was 4 feet by 3 or 3½ feet, one of
the hydraulic arms was dangling from the vehicle, and the other was
lying on the ground. Although Little and Frazier did not testify about
the exact location of the hydraulic arms, we consider it a matter of
common knowledge that the arms are necessarily affixed to the
interior of the vehicle. See Cunningham, 212 Ill. 2d at 281 (courts
may notice matters of common knowledge).
     Based on this evidence, a reasonable inference exists that when the
rear door lock was punched out, defendants were able to open the
rear window by either pressing the button or prying it open. Once
open, defendants could grasp the window from both sides. Though
touching the inside of the window, where the window opened away
from the vehicle, does not constitute an entry, other evidence proved
that defendants did, in fact, break the close of the vehicle. We note
first the size of the window: 4 feet by 3 to 3½ feet. Removing a
window of this size is not akin to removing a hood ornament. A fair
amount of maneuvering and force is necessary to remove it from the

                                  -6-
vehicle. As the State argued at trial, the window did not simply “pop
out.” We note also that during the process of removing the window,
not only was the window detached from both hydraulic arms, but one
of the arms was completely detached from the vehicle. Under these
circumstances, we agree with the dissenting justice that it was “a
physical impossibility to remove the hatchback window without
gaining at least minimal access to the protected interior, or the close,
of the vehicle.” Beauchamp, 389 Ill. App. 3d at 20 (Garcia, J.,
dissenting).
    We hold that the State proved an entry for purposes of the
burglary statute.

                                   II
    We next consider defendant Jones’ request for cross-relief. Jones
argues that the State’s evidence established only that Jones was a
passenger in the vehicle and failed to prove that he actively
participated in the offense. We disagree.
    The evidence established that approximately eight minutes passed
from the time Little parked her vehicle to the time Officer Frazier
proceeded to the scene. During that brief period, the rear door lock on
Little’s vehicle was punched out, the sizeable rear window was
removed from the vehicle, along with one of the hydraulic arms, and
the window was placed in the backseat of the two-door car which had
followed Little into the parking lot. Although Little did not identify
the man she saw standing near her vehicle, Officer Frazier testified
that when he pulled into the Metra parking lot, he observed two men
getting into a small, two-door Buick, with the missing window in the
backseat. Viewing this evidence in the light most favorable to the
State (Collins, 106 Ill. 2d at 261), we hold that the State proved that
defendant Jones participated in the burglary of Little’s vehicle. To
adopt Jones’ view of the evidence would mean that Jones innocently
sat in the passenger seat, while Beauchamp wrestled the four-foot
window off of Little’s vehicle and into the backseat of the two-door
car. Like the courts below, we reject such an unreasonable inference.

                         CONCLUSION
   For the reasons stated, we reverse the judgment of the appellate

                                  -7-
court in Beauchamp’s case modifying the trial court’s judgment to
reflect a conviction for theft, and reinstate Beauchamp’s conviction
and sentence for burglary. In Jones’ case, we also reverse the
judgment of the appellate court modifying the trial court’s judgment
to reflect a conviction for theft, and reinstate Jones’ conviction and
sentence for burglary.

   No. 108335–Appellate court judgment reversed; circuit court
judgment affirmed.
   No. 108350–Appellate court judgment reversed; circuit court
judgment affirmed.



    JUSTICE BURKE, dissenting:
    The principal issue in this case is whether the State proved that
defendants “entered” into the SUV for purposes of the burglary
statute (720 ILCS 5/19–1(a) (West 2006)). An entry is made when the
defendant “breaks the close,” that is, when the defendant crosses one
of the imaginary planes that enclose the protected space. People v.
Parham, 377 Ill. App. 3d 721, 730 (2007).
    The majority concludes that defendants “broke the close” of the
SUV when they removed the vehicle’s rear window. The majority
states:
         “[A] reasonable inference exists that when the rear door lock
         was punched out, defendants were able to open the rear
         window by either pressing the button or prying it open. Once
         open, defendants could grasp the window from both sides.
         Though touching the inside of the window, where the window
         opened away from the vehicle, does not constitute an entry,
         other evidence proved that defendants did, in fact, break the
         close of the vehicle. We note first the size of the window: 4
         feet by 3 to 3½ feet. Removing a window of this size is not
         akin to removing a hood ornament. A fair amount of
         maneuvering and force is necessary to remove it from the
         vehicle. As the State argued at trial, the window did not
         simply ‘pop out.’ We note also that during the process of
         removing the window, not only was the window detached

                                 -8-
         from both hydraulic arms, but one of the arms was completely
         detached from the vehicle. Under these circumstances, we
         agree with the dissenting justice that it was ‘a physical
         impossibility to remove the hatchback window without gaining
         at least minimal access to the protected interior, or the close,
         of the vehicle.’ Beauchamp, 389 Ill. App. 3d at 20 (Garcia, J.,
         dissenting).
              We hold that the State proved an entry for purposes of the
         burglary statute.” Slip op. at 6-7.
     I disagree. The window in this case is hinged at the roof line and
opens out and away from the SUV. By grabbing hold of the open
window, defendants did not enter the interior of the car. The
majority’s statements that the window was of substantial size and that
defendants had to use more force to remove the window than is
needed to remove a hood ornament does not change this fact. Indeed,
it is precisely because the window was of substantial size that
defendants needed both hands to support it while wrestling it off the
SUV and, if both hands were on the window, they could not have
been in the interior of the vehicle. The majority would have the
defendants grasping the edge of the open window with both hands and
wrenching it off the SUV, while simultaneously placing an unspecified
portion of their bodies into the interior of the vehicle. This scenario is
simply impossible.
     The majority also notes that one of the hydraulic arms was
completely detached from the SUV. The implication here is that
defendants did not remove the window by wrestling it off from the
outside. Instead, defendants reached into the interior of the car where
the hydraulic arm was attached and, in some manner, removed the arm
at its base. Thus, according to the majority, it was a “physical
impossibility” to remove the window without gaining access to the
interior of the vehicle. Again, the size of the window compels the
opposite conclusion.
     Because the window was of substantial size, the window itself
provided the necessary weight and leverage to rip the hydraulic arm
from its base. Moreover, the majority does not explain how, if
defendants did not use the window for leverage, they were able to
remove the arm. The State failed to introduce any evidence that
defendants possessed a tool capable of prying off the base of the

                                   -9-
hydraulic arm and we clearly cannot presume that defendants removed
the base of the arm with their bare hands. Further, the second
hydraulic arm was still attached at its base to the interior of the SUV.
This indicates that defendants’ modus operandi for removing the
window was not to carefully pry off the bases of the hydraulics arms,
but rather to grab the window and, by using leverage and brute force,
wrench it off the vehicle as quickly as they could. Indeed, according
to the testimony recounted by the majority, only eight minutes elapsed
during the crime, underscoring the fact that the window was not
carefully removed.
    Finally, even if the State had proven that defendants possessed a
tool capable of prying off the base of the first hydraulic arm, this
would not satisfy the State’s burden of proof. The rule is long-
established that an entry does not occur when an instrument is used
solely to create an opening even though the instrument “breaks the
close.” See, e.g., 3 Wayne R. LaFave, Substantive Criminal Law
§21.1(b), at 210 (2d ed. 2003) (“there was no entry where an
instrument was used to open the building, even though it protruded
into the structure”); 3 Charles E. Torcia, Wharton’s Criminal Law
§323, at 248-50 (15th ed. 1995). When an instrument is used solely
to create an opening, a portion of the defendant’s body must enter the
protected space for an entry to occur. Parham, 377 Ill. App. 3d at
730. In this case, there was no evidence as to whether it was possible
to reach the base of the hydraulic arm with a tool (assuming one
existed) without defendants’ placing a portion of their bodies in the
vehicle’s interior. We cannot conclude, therefore, that an entry
occurred simply because the base of the first hydraulic arm was
detached.
    When reviewing the sufficiency of the evidence, we must allow all
reasonable inferences in favor of the prosecution. People v.
Cunningham, 212 Ill. 2d 274, 280 (2004). We may not, however,
engage in speculation and assume conclusions that are not supported
by the evidence. See People v. Smith, 185 Ill. 2d 532, 546 (1999).
Even viewing the evidence presented in the light most favorable to the
State, that evidence showed only that defendants “punched out” the
lock of the SUV, that the rear window popped open, that defendants
grabbed it and that they wrenched it off the car. The evidence did not
show beyond a reasonable doubt that defendants committed an entry

                                 -10-
by crossing into the threshold of the vehicle’s frame, and most
assuredly did not show that it was a “physical impossibility” to remove
the window without entering the SUV. Thus, as the appellate court
correctly held, the defendants were proven guilty of theft, not
burglary.
    For the foregoing reasons, I respectfully dissent.

   JUSTICE FREEMAN joins in this dissent.




                                 -11-